MILLS, Judge.
Southern Linen Supply and Fred S. James & Company of Florida, Inc. (E/C) appeal from an order of the deputy commissioner awarding wage loss benefits. The deputy’s order is affirmed in all respects save that it is remanded with directions that claimant Azinger be required to complete and file wage loss benefit forms for all months for which they have not been filed. See Bay Steel Erections v. Chung, 458 So.2d 31 (Fla. 1st DCA 1984); Morris v. Metal Industries, 491 So.2d 312 (Fla. 1st DCA 1986); Old Cove Condo v. Curry, 511 So.2d 666 (Fla. 1st DCA 1987).
SHIVERS and WIGGINTON, JJ., concur.
ON MOTION FOR CLARIFICATION
The E/C move for clarification, requesting that we specify that the claimant is required to file wage loss benefit forms not only for all months for which wage loss benefits were awarded, but also for all months for which temporary partial disability benefits were awarded. We decline to do so because nowhere in the E/C’s briefs is there any argument that forms should have been filed during periods of temporary partial disability.
SHIVERS and WIGGINTON, JJ., concur.